UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA



  PHILIP J. TRIDICO,

                           Plaintiff,

                  v.                               Civil Action No. 13-0937 (ESH)

  DISTRICT OF COLUMBIA,

                          Defendant.




                                            ORDER

         For the reasons stated in the accompanying Memorandum Opinion [ECF No. 35], it is

hereby

         ORDERED that defendant’s motion for summary judgment [ECF No. 26] is

GRANTED IN PART and DENIED IN PART; it is further

         ORDERED that Counts IV, VII, VIII, IX, X, and the discrimination claim in Count III

are dismissed; it is further

         ORDERED that the parties shall appear for a status conference on September 15, 2015,

at 11:00 AM in Courtroom 23A.

         SO ORDERED.



                                                   /s/ Ellen Segal Huvelle
                                                   ELLEN SEGAL HUVELLE
                                                   United States District Judge


Date: September 1, 2015